Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2017 10140357.3 filed on 3/10/17.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some of the allowable subject matter directed towards the various frame calculations by way of formulas or by way of making adjustments based upon video frame groups.  Furthermore, adding a limitation directed towards manually inputting a specific desired frame rate playback change from a user is disclosed in SASAKI et al. (US Pub. No. 2014-0044421), and would not further allowance if proposed in a potential amendment.  




35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 14-16, 21, 26 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 14-16, 21, 26, a first determining module configured for determining is considered to read on Fig. 3 module 201; a second determining module configured for determining an initial frame rate is considered to read on Fig. 3 module 202; a first processing module configured for processing the target video is considered to read on Fig. 3 module 203; an adjusting module configured for adjusting timestamps is considered to read on Fig. 3 adjusting module 204 ; a first processing sub-module configured for increasing is considered to read on Fig. 3 module 201; a second processing sub-module configured for decreasing is considered to read on Fig. 3 module a third processing sub-module configured for retaining is considered to read on Fig. 3 module 201; a first calculating unit configured for calculating the number of added frames is considered to read on Fig. 3 module 201; a second calculating unit configured for calculating a frame adding is considered to read on Fig. 3 module 201; a first dividing unit configured for dividing the target video is considered to read on Fig. 3 module 201; a first determining unit configured for determining target video frames is considered to read on Fig. 3 module 201; a frame adding unit configured for adding a transition video frame is considered to read on Fig. 3 module 204; a third calculating unit configured for calculating the number of removed frames per second is considered to read on Fig. 3 module 201; a fourth calculating unit configured for calculating a frame removing processing unit is considered to read on Fig. 3 module 201; a second dividing unit configured for dividing the target video into at least one video frame group is considered to read on Fig module 201; a second determining unit configured for determining target video frames is considered to read on Fig. 3 module 202; a frame removing unit configured for removing the determined target video frames is considered to read on Fig. 3 module 204; an encoding module configured for obtaining a target adjusted video is considered to read on Fig. 4 unit 205 ; a second processing module configured for storing and/or outputting the target adjusted video is considered to read on Fig 4 unit 206.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1-2, 13-15, 26-27, 29 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over GUPTA et al. (Pub. No:  US 2007-0168541).

As per Claim 1 GUPTA discloses A method for adjusting a playing speed of a video, comprising (Figs. 1, 3-5, 7 [Abstract]): 
after detecting a playing speed adjustment instruction of a target video, determining a target playing speed corresponding to the playing speed adjustment instruction (Figs. 1, 3-5, 7 instructions have the speed adjust rate [0039] server modification [0045-0046]);  
determining an initial frame rate of the target video, and taking the product of the initial frame rate and the target playing speed as a target parameter of the target video (Figs. 1, 3-5, 7 example – up to 1.5 times normal ; 
processing the target video based on a preset frame number adjustment rule corresponding to a target comparison relationship, wherein, the target comparison relationship is a comparison relationship between the target parameter and a preset target frame rate (Figs. 1, 3-5, 7 [0039] process via removing or inserting frames by a preset number to achieve desired result as per the product increase – compare the initial to the target [0062-0063] [0066]); 
and adjusting timestamps of video frames contained in the processed target video, based on the preset target frame rate, so that the adjusted target video is played in the preset target frame rate (Figs. 1, 3-5, 7-8 [0062-0063] timestamps are altered as required due to insert or delete - and output to the client for playback adjusted [0066-0067] [0071]).

As per Claim 2 GUPTA discloses The method according to claim 1, wherein, processing the target video based on a preset frame number adjustment rule corresponding to a target comparison relationship, comprises (See said analysis for Claim 1): 
if the target parameter is smaller than the preset target frame rate, increasing the number of video frames in the target video based on the preset frame number adjustment rule  (Figs. 1, 7-9 example –  frames will be added if played at 0.5 times as smaller target – rule said duplicate frames [0062-0063]); 
if the target parameter is larger than the preset target frame rate, decreasing the number of video frames in the target video based on the preset frame number adjustment rule (Figs. 1, 7-9 example – frames will be removed if 1.5 times normal initial speed – remove every third frame as a based on the number adjustment rule for this ratio [0061-0063]); 
and if the target parameter is equal to the preset target frame rate, retaining the number of video frames in the target video unchanged (Figs. 1-2 playback from client if a request for change – then only change [Abstract] disclosing a normal speed [0061-0063] – as no modification will occur – [0071-0074] [0081]).

As per Claim 13 GUPTA discloses The method according to claim 1 further comprising: 
obtaining a target adjusted video by encoding the target video whose timestamps have been adjusted completely (Figs. 1-2, 8-10 adjusted time-stamps – then further encode [0071-0074] [0077]); and storing and/or outputting the target adjusted video (Figs. 1-2, 8-10 [0071-0074] adjusted .

As per Claim 14 GUPTA discloses An apparatus for adjusting a playing speed of a video, comprising (Figs. 1-2 [Abstract]): 
a first determining module configured for (Figs. 1-2 processors from device 110 [0020-0021]), after a playing speed adjustment instruction of a target video is detected, determining a target playing speed corresponding to the playing speed adjustment instruction (See said analysis for Claim 1); 
a second determining module (Figs. 1-2 processors from device 110 [0020-0021]), configured for determining an initial frame rate of the target video, and taking the product of the initial frame rate and the target playing speed as a target parameter of the target video (See said analysis for Claim 1); 
a first processing module (Figs. 1-2 processors from device 110 [0020-0021]), configured for processing the target video based on a preset frame number adjustment rule corresponding to a target comparison relationship, wherein, the target comparison relationship is a comparison relationship between the target parameter and a preset target frame rate (See said analysis for Claim 1); 
an adjusting module (Figs. 1-2 processors from device 110 [0020-0021] and write module 145 of server 110 [0021]), configured for adjusting timestamps of video frames contained in the processed target video based on the preset target frame rate, so that the adjusted target video is played in the preset target frame rate (See said analysis for Claim 1).

As per Claim 15 GUPTA discloses The apparatus according to claim 14, wherein, the first processing module comprises (See said analysis for Claim 14): 
a first processing sub-module configured for (Figs. 1-2 processors from device 110 [0020-0021]), if the target parameter is smaller than the preset target frame rate, increasing the number of video frames in the target video based on the preset frame number adjustment rule (See said analysis for Claim 2); a second processing sub-module configured for (Figs. 1-2 processors from device 110 [0020-0021]), if the target parameter is larger than the preset target frame rate, decreasing the number of video frames in the target video based on the preset frame number adjustment rule (See said analysis for Claim 2); a third processing sub-module configured for (Figs. 1-2 processors from device 110 [0020-0021]), if the target parameter is equal to the preset target frame rate, retaining the number of video frames in the target video unchanged (See said analysis for Claim 2).

As per Claim 26 GUPTA discloses The apparatus according to claim 14 further comprising: 
an encoding module (Figs. 1-2 processors from device 110 [0020-0021]), configured for obtaining a target adjusted video by encoding the target video whose timestamps have been adjusted completely (See said analysis for Claim 13); 
and a second processing module (Figs. 1-2 processors from device 110 [0020-0021] and output module 145 of server 110 [0021]), configured for storing and/or outputting the target adjusted video (See said analysis for Claim 13).

As per Claim 27 GUPTA discloses A non-transitory storage medium for storing executable codes, wherein the executable codes perform, when executed (Figs. 1-2 memory storage [0019-0020] [0089, 0091]), the method for adjusting a playing speed of a video according to claim 1 (See said analysis for Claim 1).

As per Claim 29 A GUPTA discloses video playing device, comprising (Figs. 1-2 [Abstract]) a processor and a memory, wherein, the memory stores executable program codes (Figs. 1-2 memory and computer architecture [0019-0020] [0089, 0091]); the processor, by reading the executable program codes stored in the memory (Figs. 1-2 memory and computer architecture [0019-0020] [0089, 0091]), executes a program corresponding to the executable program codes (Figs. 1-2 [0089, 0091]), so as to perform the method for adjusting a playing speed of a video according to claim 1 (See said analysis for Claim 1).
Allowable Subject Matter
Claims 3-12, 16, 21 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-12, 16, 21 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 2, wherein, increasing the number of video frames in the target video based on the preset frame number adjustment rule, comprises: calculating the number of added frames per second, wherein, the number of added frames is a difference between the preset target frame rate and the target parameter; calculating a frame adding processing unit based on the target parameter and the number of added frames; dividing the target video into at least one video frame group based on the frame adding processing unit; determining target video frames from the at least one video frame group, based on the number of added frames and the frame adding processing unit; and adding a transition video frame after each determined target video frame, the transition video frame being a video frame generated based on this determined target video frame" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 3, wherein, calculating a frame adding processing unit based on the target parameter and the number of added frames, comprises: calculating the greatest common divisor D1 of Tl*Pm and T1*AP1, wherein, T1 is the smallest natural number that allows Tl*Pm and Tl* API to be integers at the same time, Pm is the target parameter, and API is the number of the added frames; and determining Tl*Pm/Dl as the frame adding processing unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 4, wherein, determining target video frames from the at least one video frame group, based on the number of added frames and the frame adding processing unit, comprises: for each of the at least one video frame group, determining target video frames in this video frame group by: determining whether a first number of frames to be added is smaller than or equal to the frame adding processing unit, the first number of frames to be added being Tl* AP1/D1; if the first number of frames to be added is smaller than or equal to the frame adding processing unit, determining the first number of video frames from this video frame group as target video frames; and if the first number of frames to be added is not smaller than or equal to the frame adding processing unit, determining all the video frames contained in this video frame group as first target video frames, updating the first number of frames to be added based on a difference between the first number of frames to be added and the frame adding processing unit, and determining whether the updated first number of frames to be added is smaller than or equal to the frame adding processing unit; if the updated first number of frames to be added is smaller than or equal to the frame adding processing unit, determining the updated first number of video frames from this video frame group as second target video frames, and determining all of the determined first target video frames and the determined second target video frames as target video frames; if the updated first number of frames to be added is not smaller than or equal to the frame adding processing unit, returning to the step of determining all the video frames contained in this video frame group as first target video frames" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 3, wherein, calculating a frame adding processing unit based on the target parameter and the number of added frames, comprises: calculating the greatest common divisor D2 of Pm and API, wherein, Pm is the target parameter, and API is the number of added frames; and determining T2*Pm/D2 as the frame adding processing unit, wherein, T2 is the smallest natural number that allows T2*Pm/D2 and T2* AP1/D2 to be integers at the same time" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 6, wherein, determining target video frames from the at least one video frame group, based on the number of added frames and the frame adding processing unit, comprises: for each of the at least one video frame group, determining target video frames in this video frame group by: determining whether a second number of frames to be added is smaller than or equal to the frame adding processing unit, the second number of frames to be added being T2* AP1/D2; if the second number of frames to be added is smaller than or equal to the frame adding processing unit, determining the second number of video frames from this video frame group as target video frames; and if the second number of frames to be added is not smaller than or equal to the frame adding processing unit, determining all the video frames contained in this video frame group as third target video frames, updating the second number of frames to be added based on a difference between the second number of frames to be added and the frame adding processing unit, and determining whether the updated second number of frames to be added is smaller than or equal to the frame adding processing unit; if the updated second number of frames to be added is smaller than or equal to the frame adding processing unit, determining the updated second number of video frames from this video frame group as fourth target video frames, and determining all of the determined third target video frames and the determined fourth target video frames as target video frames; if the updated second number of frames to be added is not smaller than or equal to the frame adding processing unit, returning to the step of determining all the video frames contained in this video frame group as third target video frames" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 2, wherein, decreasing the number of video frames in the target video based on the preset frame number adjustment rule, comprises: calculating the number of removed frames per second, wherein, the number of removed frames is a difference between the preset target frame rate and the target parameter; calculating a frame removing processing unit based on the target parameter and the number of removed frames; dividing the target video into at least one video frame group based on the frame removing processing unit; determining target video frames from the at least one video frame group, based on the number of removed frames and the frame removing processing unit; and removing the determined target video frames" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 8, wherein, calculating a frame removing processing unit based on the target parameter and the number of removed frames, comprises: calculating the greatest common divisor D3 of T3*Pm and T3* AP2; wherein, T3 is the smallest natural number that allows T3*Pm and T3* AP2 to be integers at the same time, Pm is the target parameter, and AP2 is the number of removed frames; and determining T3*Pm/D3 as the frame removing processing unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 9, wherein, determining target video frames from the at least one video frame group, based on the number of added frames and the frame adding processing unit, comprises: for each of the at least one video frame group, determining target video frames in this video frame group by: determining T3* AP2/D3 video frames from this video frame group as target video frames" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 8, wherein, calculating a frame removing processing unit based on the target parameter and the number of removed frames, comprises: calculating the greatest common divisor D4 of Pm and AP2, wherein, Pm is the target parameter, and AP2 is the number of removed frames; and determining T4*Pm/D4 as the frame removing processing unit, wherein, T4 is the smallest natural number that allows T4*Pm/D2 and T4* AP2/D4 to be integers at the same time" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 11, wherein, determining target video frames from the at least one video frame group, based on the number of added frames and the frame adding processing unit, comprises: for each of the at least one video frame group, determining target video frames in this video frame group by: determining T4* AP2/D4 video frames from this video frame group as target video frames" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus according to claim 15, wherein, the first processing sub-module comprises: a first calculating unit, configured for calculating the number of added frames per second, wherein, the number of added frames is a difference between the preset target frame rate and the target parameter; a second calculating unit, configured for calculating a frame adding processing unit based on the target parameter and the number of added frames; a first dividing unit, configured for dividing the target video into at least one video frame group based on the frame adding processing unit; a first determining unit, configured for determining target video frames from the at least one video frame group, based on the number of added frames and the frame adding processing unit; a frame adding unit, configured for adding a transition video frame after each determined target video frame, the transition video frame being a video frame generated based on this determined target video frame" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 21 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus according to claim 15, wherein, the second processing sub-module comprises: a third calculating unit, configured for calculating the number of removed frames per second, wherein, the number of removed frames is a difference between the preset target frame rate and the target parameter; a fourth calculating unit, configured for calculating a frame removing processing unit based on the target parameter and the number of removed frames; a second dividing unit, configured for dividing the target video into at least one video frame group based on the frame removing processing unit; a second determining unit, configured for determining target video frames from the at least one video frame group, based on the number of removed frames and the frame removing processing unit; and a frame removing unit, configured for removing the determined target video frames" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 3-12, 16, 21 the closest prior art of record GUPTA, alone or in a reasonable combination with additional prior art, does not teach the various equations for calculating the number of frames to increase or decrease playback speed as a factor of the smallest / largest number of possible frames in terms of a change in the frames rates.  GUPTA only teaches – by way of simply adding or subtracting frames based on a relational factor and then adjusting timestamps - a method for adjusting a playing speed of a video by determining a target playing speed corresponding to a playing speed adjustment instruction,  determining an initial frame rate of the target video, and taking the product of the initial frame rate and the target playing speed as a target parameter of the target video, and processing the target video based on a preset frame number adjustment rule corresponding to a target comparison relationship, wherein, the target comparison relationship is a comparison relationship between the target parameter and a preset target frame rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481